Affirm and Opinion Filed January 29, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01621-CR
                                      No. 05-12-01622-CR

                    JOSHUA DESEAN PULLIAM-ROBERTS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                      Trial Court Cause Nos. F12-34121-J, F12-34219-J

                              MEMORANDUM OPINION
                         Before Justices FitzGerald, Lang, and Fillmore
                                 Opinion by Justice FitzGerald

       Joshua Desean Pulliam-Roberts waived a jury and pleaded guilty to continuous sexual

abuse of a young child and aggravated sexual assault of a child younger than fourteen years. See

TEX. PENAL CODE ANN. §§ 21.02(b), (h), 22.021(a)(1)(B) (West Supp. 2013). The trial court

assessed punishment at life imprisonment in each case. The trial court’s judgments also include

orders that appellant pay $244 and $590 in court costs, respectively In two issues, appellant

contends there is insufficient evidence in the record to support the orders that he pay court costs

in each case. We affirm the trial court’s judgments.
       Appellant contends the evidence is insufficient to support the trial court’s judgments that

appellant pay $244 and $590 in court costs because the clerk’s records do not contain bills of

costs. The State responds that the record contains sufficient evidence to support the amount of

costs assessed by the trial court in each case.

       If a criminal action is appealed, “an officer of the court shall certify and sign a bill of

costs stating the costs that have been accrued and send the bill of costs to the court to which the

action or proceeding is . . . appealed.” TEX. CODE CRIM. PROC. ANN. art. 103.006 (West 2006).

Costs may not be collected from the person charged with the costs until a written bill, containing

the items of cost, is produced and signed by the officer who charged the cost or the officer

entitled to receive payment for the cost. Id. art. 103.001.

       The clerk’s record in each case does not contain a copy of the bill of costs. We, however,

ordered the Dallas County District Clerk to file supplemental records containing certified bills of

costs associated with these cases, and the clerk did so. See TEX. R. APP. P. 34.5(c)(1) (rules of

appellate procedure allow supplementation of clerk’s record if relevant items have been omitted).

Appellant’s complaint that the evidence is insufficient to support the imposition of costs because

the clerk’s records did not contain bills of costs is now moot. See Coronel v. State, No. 05-12-

00493-CR, 2013 WL 3874446, at *4 (Tex. App.––Dallas July 29, 2013, pet. ref’d); Franklin v.

State, 402 S.W.3d 894, 895 (Tex. App.—Dallas 2013, no pet.). We overrule his two issues.

       In response to the Court’s order requiring supplementation of the records, appellant filed

objections that the bills of costs in the supplemental records are not “proper bill[s] of costs” and

the bills of costs were not filed in the trial court or brought to the trial court’s attention before

costs were entered into the judgments. The Court rejected these objections and arguments in

Coronel. See Coronel, 2013 WL 3874446, at *4–5. We likewise reject them here, and conclude



                                                  ‐2‐ 
the cost bills contained in the supplemental clerk’s records are sufficient to support the

assessment of costs in the judgments. See id. We overrule all of appellant’s objections to the

supplemental clerk’s records.

       We affirm the trial court’s judgments.




Do Not Publish
TEX. R. APP. P. 47
121621F.U05


                                                       /Kerry P. FitzGerald/
                                                       KERRY P. FITZGERALD
                                                       JUSTICE




                                                ‐3‐ 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


JOSHUA DESEAN PULLIAM-                              Appeal from the Criminal District Court
ROBERTS, Appellant                                  No. 3 of Dallas County, Texas (Tr.Ct.No.
                                                    F12-34121-J).
No. 05-12-01621-CR       V.                         Opinion delivered by Justice FitzGerald,
                                                    Justices Lang and Fillmore participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered January 29, 2014

 
 

 
 
                                                   /Kerry P. FitzGerald/
                                                   KERRY P. FITZGERALD
                                                   JUSTICE
 

 

                                              
                                              



                                            ‐4‐ 
                                              




                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


JOSHUA DESEAN PULLIAM-                              Appeal from the Criminal District Court
ROBERTS, Appellant                                  No. 3 of Dallas County, Texas (Tr.Ct.No.
                                                    F12-34219-J).
No. 05-12-01622-CR       V.                         Opinion delivered by Justice FitzGerald,
                                                    Justices Lang and Fillmore participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered January 29, 2014



 
 
 
 
 
                                                   /Kerry P. FitzGerald/
                                                   KERRY P. FITZGERALD
                                                   JUSTICE




                                            ‐5‐